FILED
                                                                        Jun 14 2018, 6:43 am

                                                                            CLERK
                                                                        Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court




      ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
      Alexander L. Hoover                                        Curtis T. Hill, Jr.
      Nappanee, Indiana                                          Attorney General of Indiana

                                                                 Henry A. Flores, Jr.
                                                                 Deputy Attorney General
                                                                 Indianapolis, Indiana


                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Christopher J. Miller,                                     June 14, 2018
      Appellant-Defendant,                                       Court of Appeals Case No.
                                                                 18A-CR-85
              v.                                                 Appeal from the Marshall Superior
                                                                 Court
      State of Indiana,                                          The Honorable Robert O. Bowen,
      Appellee-Plaintiff                                         Judge
                                                                 Trial Court Cause No.
                                                                 50D01-1607-F3-24



      Altice, Judge.


                                                 Case Summary


[1]   Following a bench trial, Christopher Miller was convicted of Level 5 felony

      domestic battery resulting in serious bodily injury and sentenced to six years in

      prison. On appeal, Miller argues that his sentence is inappropriate because the

      Court of Appeals of Indiana | Opinion 18A-CR-85 | June 14, 2018                           Page 1 of 5
      trial court did not recommend purposeful incarceration at the Indiana

      Department of Correction (DOC).


[2]   We affirm.


                                        Facts & Procedural History


[3]   On July 21, 2017, Christopher Miller resided with his 72-year-old father,

      Lawrence, in Marshall County, Indiana. Miller arrived home around 6:30

      p.m., and Lawrence observed that Miller was intoxicated. Miller fixed

      something to eat and then went downstairs. He eventually ventured back

      upstairs and asked his father where the keys to his father’s vehicle were located.

      When Lawrence replied he did not know, Miller became visibly unsettled.

      Miller then went back downstairs to look for the keys.


[4]   Shortly thereafter, while Lawrence was standing at the kitchen sink, Miller

      came up behind Lawrence and threw him to the ground. The next thing

      Lawrence remembered was being on the ground with Miller on top of him,

      “choking” him. Transcript Vol. II at 23. Miller asked him, “do you want to live

      or die.” Id. at 23. While Lawrence did not lose consciousness, he did have

      difficulty breathing. After the altercation, Lawrence left the house to seek help.


[5]   Officers Jordan Rans and Travis Oneal of the Plymouth Police Department

      were dispatched. When the officers encountered Lawrence, Officer Rans

      observed that Lawrence had a laceration above his right eye and that the eye

      was swollen shut. He also had a bruised and swollen right hand, as well as a


      Court of Appeals of Indiana | Opinion 18A-CR-85 | June 14, 2018           Page 2 of 5
      ripped and bloodied shirt. Lawrence advised the officers he had been attacked

      and strangled by Miller. As a result of the battery, Lawrence suffered a fracture

      to his orbital socket that required surgery, a fracture to his hand, a laceration

      above his eye that required stiches, and contusions on his hand.


[6]   The State charged Miller with Level 3 felony aggravated battery and Level 5

      felony domestic battery resulting in serious bodily injury. The trial court found

      Miller guilty of the Level 5 felony. The trial court sentenced him to the

      maximum term of six years executed in the DOC. See Ind. Code § 35-59-2-6.

      Miller now appeals. Additional facts will be provided as necessary.


                                            Discussion & Decision


[7]   This court has the constitutional authority to revise a sentence authorized by

      statute if, “after due consideration of the trial court’s decision,” we find that the

      sentence imposed is inappropriate in light of the nature of the offense and the

      character of the offender. See Ind. Appellate Rule 7(B). The question under

      App. R. 7(B) is “not whether another sentence is more appropriate” but rather

      “whether the sentence imposed is inappropriate.” King v. State, 894 N.E.2d

      265, 268 (Ind. Ct. App. 2008). The burden is on the defendant to persuade the

      appellate court that his sentence is inappropriate. Childress v. State, 848 N.E.2d

      1073, 1080 (Ind. 2006). “Sentencing review under Appellate Rule 7(B) is very

      deferential to the trial court.” Conley v. State, 972 N.E.2d 864, 876 (Ind. 2012).


[8]   On appeal, Miller does not argue the length of his sentence is inappropriate in

      light of the nature of the offense or his character; rather, Miller simply argues

      Court of Appeals of Indiana | Opinion 18A-CR-85 | June 14, 2018              Page 3 of 5
       that his sentence is inappropriate based on the trial court’s failure to

       recommend purposeful incarceration as a term of his sentence. We recognize,

       “the place that a sentence is to be served is an appropriate focus for application

       of our review and revise authority.” See Hoe v. State, 851 N.E.2d 302, 304 n.4

       (Ind. 2006) (discretionary placement is subject to Appellate Rule 7(B) review).

       In this case, however, Miller does not challenge the location of his incarceration

       but rather the failure to be recommended for a program in which he believes he

       is entitled to participate.


[9]    The trial court’s role in relation to purposeful incarceration is to identify which

       defendants should be flagged as individuals most likely to benefit from

       placement in the program. Miller did not request such a recommendation, and

       even if considered, entry into the program is left to the discretion of the DOC.

       Defendants do not have a right to placement in a program, and trial courts

       themselves have no authority to require the DOC to place a particular

       defendant into a program. See Cohn v. Strawhorn, 721 N.E.2d 342, 348-49 (Ind.

       Ct. App. 1999) (finding that Indiana law does not create “a statutory

       entitlement to educational programming for all, every, any, or each person

       committed to the DOC” and it “is absurd to conclude that the General

       Assembly could have intended that all DOC inmates be entitled to substance

       abuse treatment regardless of whether they in fact suffer from substance

       abuse”). Thus, Miller’s argument fails as the appropriateness of his placement

       within a particular program is not an issue subject to this court’s review.


[10]   We affirm.

       Court of Appeals of Indiana | Opinion 18A-CR-85 | June 14, 2018               Page 4 of 5
Najam, J. and Robb, J., concur.




Court of Appeals of Indiana | Opinion 18A-CR-85 | June 14, 2018   Page 5 of 5